DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06-04-2021 is acknowledged.
Claims included in the prosecution are 1-4, 7-9, 15, 21, 23, 27, 31, 34, 40, 44 and 48-49.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 1-4, 7-9, 15, 21, 23, 27, 31, 34, 40, 44 and 48-49.are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant amends claim 1 to recite “wherein the pressure in the filter assembly is less than 300 psi”. It is unclear as to what applicant intends to convey by this expression. While it is understandable that the heated lipid suspension to pass through the filters, it needs some pressure, the filter assembly itself will have the same atmospheric pressure as outside. Similar is the case with the independent claim 27.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 7-9, 15, 21, 23, 27, 31, 34, 40, 44 and 48-49. are rejected under 35 U.S.C. 103 as being unpatentable over by McGhee (US 2014/0271820) of record,  Unger US 2003/0003055), individually or in combination.
	McGhee discloses a process of preparation of liposomes by mixing alcoholic solutions of phospholipids and active agents with a buffer at a temperature of 700 C and passing through an extruder with 3 stacked polycarbonate filters. The liposomes contain POPC, DSPE-PEG and Cholesterol (30 mole percent) (Abstract, 0010, 0043-0053, 0070, 0158, Example 1 and Table 3).
McGhee uses a commercially available Extruder (LIPEX Extruder from Northern Lipid Inc.). It is unclear from McGhee whether the Extruder used by McGhee has spacing between the filters and whether the orifice between the spaces has a cross-sectional area less than that of the filters as recited in instant claims. However, in the absence of showing unexpected results it is deemed obvious to one of ordinary skill in 
	Unger while disclosing liposomal compositions teaches the use of extruder with filters which are spaced apart for sizing the liposomes. The liposomes contain phospholipids, cholesterol and PEGylated lipids (Abstract, Figures 1-4, 0085-0089, 0011-0012, 0130-0132, 0136). Unger lacks the teaching of the orifice having lesser diameter than the filters. However, in the absence of showing unexpected results it is deemed obvious to one of ordinary skill in the art to stack up the filters of decreasing pore sizes either together one below the other or spacing them apart with the orifice of smaller diameter with the expectation of obtaining at least similar results since the liquid containing liposomes will flows through each filter of decreasing pore sizes whether they are spaced apart or stacked one over the other and whether orifice size is lesser than the filters themselves since the applied pressure is the same. 
McGhee and Unger do not specifically disclose the polydispersity of the produced liposomes to be less than 0.2, it would have been obvious to one of ordinary skill in the art that extrusion process produces such a polydispersity. The examiner cites US 6,897,196 (see col. 7, line 60 through col. 8, line 9) and US 4,927,637 (see col. 3, lines 1-45 and col. 5, lines 55-69) in this context. Instant system and the method of 
 One of ordinary skill in the art would be motivated to use the filtration system wherein the filters are connected in series in different syringes with the expectation of obtaining liposomes of desired sizes similar to those obtained by McGhee or Unger.
	The criticality of orifice between the filters of less than or equal to 70 % of the diameter of the filters is not readily apparent to the examiner, in the absence of showing unexpected results since one would expect the flow of the liposomal solution to the next filter since it is subjected to the same pressure conditions. Since the liposomal sizes depend up the pore sizes of the filter at the end, it would have been obvious to one of ordinary skill in the art to choose the filter of desired size to obtain liposomes of desired sizes. Since the pore sizes of the final filter are the same, one would expect liposomes of the same sizes with claimed polydispersity index as the cited references of interest indicate. 
Applicant’s arguments have been fully considered, but are not found to be persuasive.
Applicant argues that claims 1 and 27 are amended to recite “ a panel disposed between adjacent filters of the two or more filters, wherein the panel comprises a central orifice surrounded by an outer surface, wherein the outer surface of the panel surrounding the central orifice constricts the flow of the heated lipid suspension between the adjacent filters through the central orifice, wherein the orifice has a cross-sectional area smaller than an average cross-sectional area of the two or more filters”. According to applicant, the structure of the filter assembly including an intervening orifice between 
According to applicant none of the cited references disclose the claimed serial filtration process or system to produce liposomes having an average diameter less than about 100 nm and a polydispersity index of 0.20 or less and prior art discloses that selecting the filters with suitable sizes, the liposomes having the desired sizes can be produced.
	These arguments are not found to be persuasive. First of all, it should be pointed out that instant claim 1 recites ‘one or both of ‘average diameter of less than about 100’ and ‘a polydispersity index of 0.20 or less. Claim 1 does not clearly state that both features are required and prior art clearly teaches by the filtration assembly one can achieve sizes of less than 100 nm using the appropriate pore sizes on the filters. Secondly, as pointed out in the earlier office action, claims are given the broadest reasonable interpretation. and instant specification does not define what the panel is and the dimensions of orifice and filter size and space distance between the filters. There is nothing in McGhee to indicate that there is no separation or space between the filters. McGhee uses the term ‘stacked filters’. This expression does not mean that there is no distance between the filters.
.
3.	Claims 1-4, 7-9, 21, 23, 27, 31, 34, 40, 44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sobol (US 2011/0097389).
Claims are given the broadest reasonable interpretation. Instant claim is drawn to a method of producing liposomes and the method involves passing the lipid suspension (liposomes) through a filter assembly wherein the filter assembly comprises two or more filters connected in series-------wherein the orifice has a cross-sectional area smaller than the cross-sectional area of the two or more filters.
Sobol discloses a method of production of liposomes by passing the liposomal suspension sequentially through a system of syringes containing decreasing pore size 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Sobol discloses extruding a formulation multiple times through a membrane filter and Sobol fails to disclose or provide any teaching of disposing a panel comprising a central orifice between adjacent filters wherein an outer surface of the panel constricts the flow of a solution through the central orifice.
	This argument is not persuasive. As pointed out above, instant claim language does not clearly distinguish from Sobol’s teachings or description. With regard to applicant’s arguments that Sobol extrudes the formulation multiple times, the examiner points that applicant has misrepresented Sobol’s description. First of all, Sobol teaches syringe filters of different sizes and passing through these syringe filters having membranes of different pore sizes. Therefore, Sobol’s use of the term, ‘multiple times’ refers to the same solution passing through these filters sequentially. When one syringe is connected to another through tubing, one would interpret this as tubing has smaller , 

4.	Claims 1-4, 7-9,  21, 23, 27, 31, 34, 40, 44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over WO 86/00238.
	WO teaches a method of producing unimodal liposomes using an extrusion apparatus which could have one filter or two filters. The apparatus has an input tubing which has a smaller diameter than the filter sizes. The liposomal preparation is extruded once through a series of filters of decreasing pore sizes (1000, 800, 400 and 200 nm (Example 10 Figures 1 A and B, pages 6, 12-14, 18, 20. Abstract and claims). Filters with pore sizes of less than 100 nm could be used to produce smaller liposomes.
	WO does not teach that the orifice between the filters has a smaller cross-sectional diameters than the cross-sectional diameter of the filters. In the absence of showing unexpected results, since the purpose of filtration is to produce unimodal production of liposomes with 
Although it is unclear in WO whether the polydispersity of the liposomes is less than 0.2, production of liposomes with desired polydispersity would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since repeated passing through the filter would produce liposomes with the desired polydispersity index.
 to recite a filter assembly comprising two or more filters connected in serious and a panel comprising an orifice disposed between adjacent filters.
.

5.	Claims 1-4, 7-9, 15, 21, 23, 27, 31, 34, 40, 44 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Sobol (US 2011/0097389) or WO 86/00238  .
	The teachings of Sobol and WO 86 has been discussed above. What is lacking in Sobol is the inclusion of PEG-DSPE in the liposomes.
	Ekstrom while disclosing liposomal compositions having a polydispersity of less than 0.2 teaches that the inclusion of PEG-DSPE decreases the leakage and increases the blood circulation time. The phospholipids used are cholesterol, DPPC, DSPC, HSPC and others. The liposomes are filtered through filters (Abstract, 0105, 0106 and 0138).	
Tseng teaches that the inclusion of PEG-DSPE in the liposomes increases the blood circulation time of the liposomes and the liposomes polydispersity values of less than0. 2 (Abstract, 0021, 0082, 0096, 0233, 0345 and 0359).
It would have been obvious to one of ordinary skill in the art to include PEG-DSPE in the liposomes since the references of Ekstrom and Tseng teach that PEG-DSPE in liposomes increases the circulation time and the liposomes can be produced with polydispersity less than 0.2.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that with respect to Sobol and Cullis, the Office has failed to address all of the dependent claims. This argument is not persuasive. First of all, it should be pointed out that instant independent claims do not recite any filter pore sizes. Instant dependent claims 2 and 34 recite the diameter of the orifice between the filters. The examiner has already addressed this issue as a manipulatable parameter practiced 
	.Applicant argues that Elkstrom and Tseng are cited by the Office to teach features of in the dependent claims and however, neither reference cures the deficiencies of Sobol and Cullis. This argument is not persuasive since these references have been added for one of ordinary skill in the art to add PEG-DSPE to the liposomes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612